UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period:February 28, 2011 Item 1: Schedule of Investments Vanguard Florida Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) Florida (97.7%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/11 (14) 1,595 1,647 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,724 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,541 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,847 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,352 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,475 Brevard County FL Industrial Development Revenue (TUFF Florida Technical Project) 6.750% 11/1/39 2,700 2,570 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,509 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.290% 3/1/11 LOC 10,305 10,305 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,107 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,448 Broward County FL School Board COP 5.500% 7/1/11 (4)(Prere.) 5,205 5,349 Broward County FL School Board COP 5.500% 7/1/11 (4)(Prere.) 4,635 4,763 Broward County FL School Board COP 5.500% 7/1/18 (4) 3,625 3,714 Broward County FL School Board COP 5.500% 7/1/19 (4) 15,460 15,819 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,215 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 15,000 15,943 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 5,000 5,200 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 1,000 1,037 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 1,000 1,043 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/17 5,000 5,284 Citrus County FL Water & Wastewater System Revenue 5.000% 10/1/25 (4) 3,270 3,360 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 4,977 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 2,939 Coral Gables FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 8/15/14 (Prere.) 1,855 2,109 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 1,330 1,403 Duval County FL School Board COP 5.000% 7/1/33 (4) 2,000 1,879 1 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,563 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,040 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,801 Florida Board of Education Lottery Revenue 5.250% 1/1/19 (14) 3,330 3,547 Florida Board of Education Lottery Revenue 5.000% 7/1/20 3,560 3,945 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,190 Florida Board of Education Lottery Revenue 5.000% 1/1/22 (14) 3,640 3,744 Florida Board of Education Lottery Revenue 5.000% 7/1/22 6,165 6,571 Florida Board of Education Lottery Revenue 5.250% 7/1/24 3,070 3,255 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,225 4,701 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,156 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 3,800 4,364 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 (3) 5,000 5,433 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,862 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,590 3,963 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,500 2,725 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,719 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/27 5,000 5,187 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/28 4,000 4,091 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,160 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/32 5,100 5,121 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,000 2,015 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 20,000 20,066 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/37 (14) 2,000 1,905 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,055 Florida Department of Transportation GO 5.000% 7/1/25 2,620 2,709 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,364 2 Florida Education System University System Improvement Revenue TOB VRDO 0.310% 3/7/11 (3) 5,390 5,390 Florida Higher Educational Facilities Financing Authority Revenue (Nova Southeastern University) 6.375% 4/1/31 500 506 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 1,010 1,014 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 15,000 15,809 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,203 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 6,778 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,036 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,189 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,845 2,091 Florida Turnpike Authority Revenue 5.000% 7/1/20 (14) 2,155 2,300 Florida Turnpike Authority Revenue 5.000% 7/1/33 7,500 7,312 Florida Turnpike Authority Revenue 4.500% 7/1/37 4,000 3,447 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,260 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,174 Gainsville FL Utility System Revenue VRDO 0.340% 3/1/11 3,900 3,900 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/39 4,000 3,692 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 2,834 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,412 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 3,694 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 7,912 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 4,908 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 2,848 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/26 4,800 4,519 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 7,570 6,727 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,139 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (14)(ETM) 5,000 6,077 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,548 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 2,756 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/38 2,500 2,427 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.250% 3/7/11 3,935 3,935 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,043 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 4.750% 10/1/33 1,920 1,806 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 5,000 4,794 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.500% 10/1/39 3,660 3,685 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/39 3,500 3,381 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,128 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,360 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,368 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.190% 3/1/11 LOC 1,400 1,400 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,025 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,275 5,129 Lake County FL School Board COP 5.000% 6/1/30 (2) 4,000 3,782 Lakeland FL Electric & Water Revenue 0.000% 10/1/12 (14) 2,020 1,978 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,279 Lee County FL Industrial Development Authority Health Care Facilities Revenue (Shell Point Village) 5.000% 11/15/29 4,000 3,120 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 5,090 4,437 Lee Memorial Health System Florida Hospital Revenue VRDO 0.270% 3/1/11 LOC 3,200 3,200 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 5,915 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 1,843 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 1,866 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,065 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,002 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 (14) 4,440 4,196 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,378 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 2,400 2,288 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/36 2,000 1,908 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/37 (14) 4,655 4,119 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/41 (4) 1,150 1,073 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/41 2,500 2,183 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 6,436 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 8,492 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,675 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 5,765 5,930 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/31 (2) 3,000 2,938 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,500 4,113 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/39 (2) 5,000 4,550 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 6,342 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/27 (14) 10,000 9,294 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 9,390 8,673 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,757 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,691 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,358 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,223 Miami-Dade County FL School Board COP 5.000% 11/1/31 (2) 5,000 4,561 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,219 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,021 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,678 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 12,000 12,134 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/34 3,500 3,359 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 4,503 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 1,925 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,047 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,675 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,488 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 7,677 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 3.450% 3/1/11 (4) 4,420 4,420 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 5,851 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.250% 3/7/11 LOC 6,400 6,400 Orange County FL Industrial Development Authority Revenue (Catholic Charities of Central Florida Inc. & Diocese of Orlando Projects) VRDO 0.560% 3/1/11 LOC 900 900 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,070 Orange County FL School Board COP 5.000% 8/1/32 (14) 8,000 7,685 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 10,000 9,047 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,548 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,168 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,003 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 1,984 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 983 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 6,000 5,793 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 2,000 1,864 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/40 3,000 2,742 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.310% 3/7/11 (4) 5,000 5,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,426 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 3,758 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,531 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,173 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,603 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 5,233 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 2,000 2,000 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 2,904 Palm Beach County FL School Board COP 5.375% 8/1/12 (4)(Prere.) 8,190 8,751 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,401 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,208 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 1,982 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/25 (13) 3,370 3,457 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/27 (13) 1,000 1,017 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,172 3 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,030 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 2,839 Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.190% 3/1/11 LOC 3,000 3,000 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,104 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,802 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,077 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 1,887 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,646 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 4,961 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,168 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 2,913 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,753 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,149 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 3,430 3,570 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,680 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 5,000 4,672 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 4,589 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 9,409 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/18 2,000 2,148 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/20 5,000 5,198 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/22 5,000 5,088 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida ObligatedGroup) 5.000% 8/15/37 5,000 4,456 St. John's County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,305 1,328 St. John's County FL Ponte Verda Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,641 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 4,600 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,123 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,016 Sunrise FL Utility System Revenue 5.200% 10/1/22 (ETM) 7,255 8,215 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,085 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,394 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 10,000 9,823 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,282 Puerto Rico (1.9%) Puerto Rico GO 5.250% 7/1/19 775 779 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 3,817 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 12,147 Total Tax-Exempt Municipal Bonds (Cost $882,458) Total Investments (99.6%) (Cost $882,458) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the value of this security represented 0.6% of net assets. 3 Securities with a value of $863,000 have been segregated as initial margin for open futures contracts. Florida Long-Term Tax-Exempt Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. Florida Long-Term Tax-Exempt Fund LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  876,621  Futures ContractsAssets 1 2   Futures ContractsLiabilities 1 (54)   Total (52) 876,621  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Florida Long-Term Tax-Exempt Fund At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note June 2011 (54) (11,788) (20) 5-Year United States Treasury Note June 2011 (111) (12,980) (35) 10-Year United States Treasury Note June 2011 (182) (21,667) (69) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2011, the cost of investment securities for tax purposes was $883,480,000. Net unrealized depreciation of investment securities for tax purposes was $6,859,000, consisting of unrealized gains of $20,681,000 on securities that had risen in value since their purchase and $27,540,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDFLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDFLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
